Order                                                                                       Michigan Supreme Court
                                                                                                  Lansing, Michigan

  May 21, 2014                                                                                        Robert P. Young, Jr.,
                                                                                                                Chief Justice

  147178                                                                                              Michael F. Cavanagh
                                                                                                      Stephen J. Markman
                                                                                                          Mary Beth Kelly
                                                                                                           Brian K. Zahra
  MICHIGAN ASSOCIATION OF                                                                          Bridget M. McCormack
  CHIROPRACTORS a/k/a CHIROPRACTORS                                                                      David F. Viviano,
  ASSOCIATION OF MICHIGAN and NICHOLAS                                                                               Justices
  S. GRIFFITHS, D.C.,
             Plaintiffs-Appellees,
  v                                                                SC: 147178
                                                                   COA: 304783
                                                                   Ingham CC: 09-000140-CZ
  BLUE CARE NETWORK OF MICHIGAN, INC.,
           Defendant-Appellant.

  _________________________________________/

        On order of the Court, the application for leave to appeal the April 18, 2013
  judgment of the Court of Appeals is considered, and it is DENIED, because we are not
  persuaded that the questions presented should be reviewed by this Court.




                          I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                    foregoing is a true and complete copy of the order entered at the direction of the Court.
                          May 21, 2014
           p0521
                                                                              Clerk